DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        CHRISTOPHER THOMAS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-3742

                             [June 13, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case Nos. 10015070
CF10A, 10016545 CF10A, and 1016548 CF10A.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

GERBER, C.J.

    The defendant argues that the circuit court erred by revoking his
youthful offender designation while sentencing him for violating probation.
The defendant is correct that “once a trial court imposes a youthful
offender sentence, it must continue that status upon resentencing after a
violation of probation or community control.” Smith v. State, 143 So. 3d
1023, 1024-25 (Fla. 4th DCA 2014) (citation and internal quotation marks
omitted). The reason for this requirement is because “[a] youthful offender
designation carries certain benefits within the criminal justice system that
are not available to non-youthful offender prisoners.” Id. at 1025;
§ 958.11, Fla. Stat. (2010).

   Nevertheless, the defendant presently is not entitled to relief because
he did not preserve this error for review by either objecting at sentencing
or timely filing a motion pursuant to Florida Rule of Criminal Procedure
3.800(b). See Davis v. State, 223 So. 3d 1106, 1109 (Fla. 5th DCA 2017)
(“The trial court erred in not maintaining [the defendant’s] youthful
offender status when it sentenced him after violating community control.
Nevertheless, [the defendant] is presently not entitled to relief because he
did not preserve this error for review by either objecting at sentencing or
by timely filing a motion pursuant to Florida Rule of Criminal Procedure
3.800(b).”).

    Accordingly, we affirm the defendant’s sentence, but without prejudice
to the defendant seeking postconviction relief related to his youthful
offender designation.

   Affirmed without prejudice.

GROSS and CONNER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2